                                                                          United States District Court
                                                                            Southern District of Texas
                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS                              ENTERED
                            LAREDO DIVISION                                    May 30, 2019
                                                                            David J. Bradley, Clerk

UNITED STATES OF AMERICA                  §
                                          §
versus                                    §         Case No. 5:19−mj−00991
                                          §
Andy Driver, Devonte Alexander Kones      §

                        ORDER APPOINTING COUNSEL


       Because the Material Witness(es), Carlos G. Benitez, have satisfied this court
that (s)he is financially unable to employ counsel and does not wish to waive counsel,
and because the interests of justice so require, an attorney is hereby APPOINTED to
represent this person in the above designated case.

                       Attorney appointed: Adriana Maddox

       The appointment SHALL remain in effect until terminated or a substitute
attorney is appointed or makes an appearance herein on behalf of the Material
Witness(es).


      Signed on May 30, 2019.
